Citation Nr: 1243057	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to September 1985, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded the issue of entitlement to service connection for coronary artery disease in December 2009.  This claim was subsequently granted by the RO in a rating decision dated in April 2011.  As the Veteran did not appeal the ratings or effective dates assigned for this disability, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, the preponderance of the evidence shows that the disability is manifested by occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

CONCLUSION OF LAW

The schedular criteria for the assignment of a disability evaluation of 30 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 - prior to the RO decision in this matter, which advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for supporting a claim for an increased evaluation.  The letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  The Board finds that the examination and related medical opinions are sufficient in their totality for VA adjudication purposes, as they include consideration of the relevant lay and medical evidence of record, are supported by sufficient rationales, and there has been no contention the disability has increased in severity since then. 

The Board also finds that there was compliance with the December 2009 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In particular, the Board directed the AMC/RO to schedule the Veteran for a VA examination to identify any psychiatric symptomatology found to be present.  As indicated, this was accomplished in March 2010.  For these reasons, the Board finds that the Board's December 2009 remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  Hence, the Board may proceed with adjudicating the issue based on the record. 

In light of this evidentiary development, the Board finds that all necessary facts have been properly developed in regard to the Veteran's claim, and no further assistance is required in order to comply with VA's statutory duty to assist in the development of evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that are based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's psychiatric disability is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides the following ratings for psychiatric disabilities.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  The Board finds that staged ratings in excess of 30 percent are not warranted in this case as the evidence does not show that a higher rating is warranted at any point in time covered by this appeal.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Under the provisions of 38 C.F.R. § 4.130, a 10 percent disability rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 are indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 range indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

It should also be noted that use of terminology such as "mild," and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

III.  Evidence

The Veteran seeks a higher disability rating for his PTSD which he has indicated has worsened.  He avers that PTSD has affected his work efficiency and he seemed to be missing more work that he ever had before.  He also indicated that he was retiring from his job as he could no longer function in an occupational setting.  In a July 2006 statement, the Veteran indicated that the stress generated by his job and the people forced him to retire.  He also stated that it had crossed his mind to take certain "gripers" out permanently.  He reported that he could not remember where he put things but this had improved since his medication increased.  He also reported that he had sleepless nights with nightmares over the last couple of months - he reported nightmares approximately two to three times a week.  

In a July 2006 statement, the Veteran's spouse reported that the Veteran had so much stress with his job that he has had to retire.  She indicated that he had been unable to tolerate people.  She further reported that the Veteran did not like to be around crowds and liked to stay home.  At night, the Veteran became very alert and if startled, he would immediately grab his gun and want to go outside to check things out.  She also reported that the Veteran's sleep was restless.  He did not like it if others touched anything that belonged to him and he would become very angry and upset very easily.  

In September 2006 the Veteran was accorded a compensation and pension (C&P) PTSD examination.  During the examination the Veteran reported that he remained married to the same woman since 1968; he indicated that they had a strained relationship with increased irritability and distance.  However, the Veteran reported that their relationship had improved since his retirement in August 2006.  The Veteran also indicated that he had great relationships with his four children.  The Veteran reported that he had a couple of church friends and stated that he was really close to his pastor and family.  He denied having any significant social relationships.  While the Veteran exercised regularly, he indicated a decrease in previously enjoyed hobbies such as hunting and fishing.  He stated that he worked about the house mostly and expressed a desire to travel but noted that he was uncomfortable in crowds.  

The Veteran denied a history of suicide attempts but reported a history of violence and assaultiveness.  He also indicated that he had no periods of violence or assaultive behaviors since the last examination.  He did report feelings of aggression but did not act on those impulses.  He also indicated that he had some road rage feelings but none that resulted in reactions.  The examiner found that the Veteran's current psychosocial functional status was mildly impaired.  A psychiatric examination revealed the Veteran's psychomotor activity was unremarkable and his speech was unremarkable and spontaneous.  His mood was cooperative, friendly, relaxed, and attentive.  His affect was normal and his mood was anxious.  His attention was intact and he was oriented times three.  Both his thought process and content were unremarkable.  He had no delusions and he understood the outcome of behavior.  He reported sleep impairment in the form of some episodes of nightmares and denied hallucinations.  The Veteran did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thought, episodes of violence, or problems with activities of daily living.  The extent of his impulse control was good and he was able to maintain minimum personal hygiene.  His memory - remote, recent, and immediate - was mildly impaired.  

The Veteran's PTSD symptoms included recurrent distressing dreams, difficulty concentrating, hypervigilance, and exaggerated startle response that the examiner found were mild, episodic, and chronic.  The examiner also noted that the Veteran's treatment was effective with a decrease in intensity and severity.  The Veteran was able to work efficiently after his military career of 20 years.  The examiner also noted that the Veteran was unable to work due to a heart attack and his desire to not work at a stressful job.  The Veteran was retired, indicated that there was too much stress at work regarding his other co-workers.  The diagnosis was PTSD and the GAF score was 70.  The examiner commented that the Veteran had mild disabling PTSD symptoms.  The examiner also noted that there was occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The examiner reiterated that the Veteran had occasional nightmares and irritability but noted that the Veteran was able to function well for the most part.  

In April 2008, the Veteran reported that he became easily agitated, irritable, and "down right mad."  He indicated that he stayed home a majority of the time but reported that he would go to the doctor and to church.  He noted that he did not like to be around crowds.  He reported having nightmares three to four times a week and indicated that these episodes impaired his sleep.  He stated that he did not have any close friends and was suspicious of everything.  He also reported that he was not tolerant or trusting.  His reported philosophy was to shoot first and ask questions later.  He indicated that he had trouble remembering names, directions, and telephone numbers.  

In March 2010 the Veteran was accorded another C&P PTSD examination.  During the examination the Veteran reported that he did not receive any mental health treatment.  The Veteran reported he was married and had a good relationship with his spouse.  He also noted occasional social relationships with church activities and stated that he did a little around the house.  He denied a history of suicide attempts and violence/assaultiveness.  The examiner determined that the Veteran's current psychosocial functional status was impaired.  

A psychiatric evaluation revealed the Veteran was clean and neatly groomed.  His psychomotor activity, thought process, and thought content were unremarkable and his speech was clear.  His attitude was cooperative and friendly, his affect was normal, and his mood was good.  His attention was intact and he was oriented times three.  He had no delusions, he understood the outcome of behavior, and his intelligence was assessed as average.  He had sleep impairment in the form of sleep limited to three hours, which affected his daytime activities.  He did not have hallucinations nor did he have inappropriate behavior.  He did not exhibit obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  The extent of impulse control was good and he was able to maintain minimum personal hygiene.  His memory - remote, recent, and immediate - was normal.  

His PTSD symptoms included recurrent and intrusive distressing recollections to include images, thoughts, and perceptions.  He made efforts to avoid thoughts, feelings, or conversations.  He also had difficulty falling asleep, hypervigilance, and exaggerated startle response.  His symptoms were frequent, chronic, mild, and occurred daily.  He had no periods of remission since his last C&P examination.  The GAF score was 63.  The examiner noted that the Veteran had mild impairment in functional status and quality of life due to PTSD and indicated that the Veteran had changes regarding performance in employment, social/interpersonal relationships, and recreation/leisure.  The examiner also determined that there was an occasional decrease in work efficiency with intermittent periods of inability to perform occupation tasks due to PTSD signs and symptoms but with generally satisfactory functioning.  His PTSD symptoms included hypervigilance, avoidance behaviors, and sleep disturbance that cause an occasional decrease in work efficiency.  The examination is adequate as it was based on a review of the medical history, a psychiatric evaluation, and as an assessment was provided such that the Board can render an informed decision.

Statements from the Veteran report that he continued to receive treatment for PTSD and continued to take anti-depressants daily.  He expressed having a trusting relationship with his VA physician, his primary care physician, and his pastor.  He further reported problems with crowds.  He reiterated that he retired in 2006 due to the stress of his job.  He indicated that his short term memory was getting to the point where he would struggle to remember names and places.  

IV.  Analysis

In examining the evidence, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the assignment of a 30 percent disability rating.  During the September 2006 and March 2010 VA examinations, the Veteran reported having a strained relationship with increased irritability and distance with his wife, feeling uncomfortable in crowds, feelings of aggression and road rage but without action, and sleep impairment in the form of nightmares.  The Veteran's GAF scores have ranged between 63 and 70 during the appellate period.  In the correspondence of record, the Veteran stated that he retired due to the stress of the job and the people.   

Based on the evidence noted above, the Board finds that the severity of the overall disability approximates a 30 percent rating for the Veteran's PTSD.  The Veteran exhibits symptoms of recurrent distressing dreams, difficulty concentrating, hypervigilance, exaggerated startle response.  The Veteran also had difficulty falling asleep.  He made efforts to avoid thoughts, feelings, or conversations.  Both VA examiners determined that the Veteran had occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  The Board also finds that his symptoms were fairly consistent during the appellate period; therefore, the 30 percent rating is granted for the entire appellate period.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Noting that the Veteran approximates, but does not fully meet, the criteria for a 30 percent rating, the Board also points out that the criteria for a rating higher than 30 percent are neither approximated nor met during this time period.  The Veteran's GAF scores depict only mild symptoms.  The Veteran does not exhibit symptoms of flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran stated that his PTSD strained his occupation and marriage, he reported that his relationship with his wife improved after he retired and he maintained his relationship with his pastor.  As such, the preponderance of the evidence is against a rating higher than 30 percent for PTSD.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability symptomatology such that the Veteran's PTSD is productive of recurrent distressing dreams, difficulty concentrating, hypervigilance, exaggerated startle response, and difficulty falling asleep, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of 30 percent for PTSD is granted for the entire appeal.  


REMAND

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record indicating that he quit his job due to the stress and his PTSD.  See July 2006 statement.  Thus, the evidence reasonably raises the issue of entitlement to a TDIU as an element of the disability rating claim on appeal. 

The Veteran has not received Veterans Claims Assistance Act of 2000 (VCAA) notice with regards to TDIU.  In addition, he should be asked to complete a TDIU claim form so he can provide information concerning his employment, education, training, and other relevant factors.  Then, after conducting the development detailed below, the RO must readjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012) that includes an explanation as to the information or evidence needed to establish a TDIU claim.

2.  Notify the Veteran that he may submit additional lay statements from himself, as well as from other individuals who have first-hand knowledge of the impact of his psychiatric disability, as well as the combined impact of his service-connected disabilities, on his ability to secure or follow a substantially gainful occupation.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Request that the Veteran identify any outstanding private treatment records pertaining to his service-connected disabilities.  These records must be physically or electronically associated with the claims folders.

4.  After physically or electronically associating all pertinent records with the claims folder, afford the Veteran an appropriate VA examination to determine whether he is able to work due to his service-connected disabilities.  The claims folder should be made available to and reviewed by the examiner.  After all necessary tests are conducted, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation during the period of the pending claim.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  Adjudicate the claim of entitlement to TDIU.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


